DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 04 February 2022.
Claims 16-28 are still pending; Claims 1-15 have been cancelled; Claims 16, 18 and 26 have been amended; Claim 29 has been newly added.
An amended Abstract has been received and overcomes the previous objections.
Arguments directed to the rejection of Claims 16-28 have been received and acknowledged below.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark St. Amour (Reg. No. 73,127) on 15 February 2022.

The application has been amended as follows: 
In the Claims:
Claim 16, line 14, “and” is deleted;


	-- channel; wherein the third receiving channel is positioned between and adjacent the second receiving channel and the opening. --;
Claim 18 is CANCELLED;
Claim 19, “of claim 18” is deleted and replaced with – of claim 16 --.


Allowable Subject Matter
Claims 16, 17 and 19-29 are allowed.

The following is an examiner’s statement of reasons for allowance: applicant’s amendment to independent claim 16 in conjunction with the arguments in regards to the previous rejection of the limitation “a second sealing member disposed within the third channel”, and the location of the third channel, appears to overcome the previous rejection.  After an updated search of the prior art, the Examiner finds no reason that the amended claim set would be unpatentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612